department of the treasury internal_revenue_service washington c government entities jul uniform issue list o ter rect y control number legend taxpayer plan a date financiat institution b date account c financial_institution d employer b amount i dear ‘this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated may in which you have asked for a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan a maintained with financial_institution b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age at the time of the distribution of amount from plan a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 c of the code was due to the failure of financial_institution d to follow taxpayer's instructions ‘taxpayer participated in plan a following her termination of employment with employer e taxpayer received a notice of an eligible_plan distribution taxpayer completed an application on line with financial_institution d to open an ira account to receive the rollover_distribution but the account that was established was a non-ira account account c on date taxpayer received a check representing the distribution of her retirement benefit the check was made out to financial_institution d ffb o ‘taxpayer and in the for area of the lower left hand comer of the check taxpayer marked ira account c evidencing her intent that the direct eligibie rollover_distribution be deposited into her ira at financial_institution d instead financial_institution d deposited the check into the non-ira account on date a date less than days after date taxpayer received monthly statements for account c indicating that is was a ira rollover account taxpayer did not become aware that the funds had becn incorrectly deposited into a non- jra account until she received form_1099 for based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_402 c of the code with respect to the distribution of amouat sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified trast is paid to the employce in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an cligible retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributes received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 b of the code provides in relevant part that the seoretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred afler date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities rev_proc r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the facts indicate taxpayer both intended and attempted to complete a rollover the information presented and the documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to the failure of financial_institution d to follow her instructions therefore pursizant to code sec_402 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan a taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact vat d sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
